DETAILED ACTION
This office action is responsive to the Applicant’s submission filed on August 4, 2020.

Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,640,930 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claim(s) 23-35 and 41-45 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Klaar US Patent Pub. 2003/0011388.
Regarding claim 23:
A monitoring apparatus having a sensor for monitoring a wear state of a carbon brush of a brush holder assembly of an electrical machine, the monitoring apparatus comprising: 
See paragraph [0023] which discloses the detection of the wear of the sliding contact element. In paragraph [0043], Klaar discloses that the sliding contact member 10 is a carbon brush. As explained in paragraphs [0043-004] the carbon brush is arranged in a sliding contact receptacle 6 (brush holder assembly). As shown in Figure 1 the carbon brush is in contact with a slip-ring 12. 
a sensor attachable to a spring of the brush holder assembly, wherein the sensor is configured to move with the spring; and 
.  In paragraph [0046], Klaar discloses of two relays with an electrical line routed between them. As the carbon brush wears, a magnet is moved in the direction of the slip-ring by the compression spring 22. As it moves and reaches the relays it emits a voltage pulse (see paragraph [0047]).  See also paragraph [0049].  Klaar discloses that all sensors may be combined with one another (paragraph [0061])
a wear state monitor positionable within a coiled portion of the spring, wherein the wear state monitor is communicatively coupled to the sensor to obtain information about the wear state of the carbon brush based on movement of the spring.  


Regarding claim 24:
The monitoring apparatus of claim 23, wherein the wear state monitor includes a cylindrical body designed to be captured within the coiled portion of the spring.  
See Figure 1. The sensors are within a tube that is within the spring. They are also cylindrical in shape. 

Regarding claim 25:
The monitoring apparatus of claim 24, wherein the wear state monitor includes one or more ribs used to ensure the wear state monitor remains mounted within the coiled portion of the spring. 
 
Regarding claim 26:
The monitoring apparatus of claim 23, wherein the wear state monitor includes a communication circuit, the communication circuit for communicating information about a wear state of the carbon brush.  
See paragraphs [0044]-[0047] and [0054] which discloses the wear state monitor communicating with an evaluation unit 50 about the wear state of the carbon brush. 

Regarding claim 27:
The monitoring apparatus of claim 26, wherein the communication circuit is capable of communicating via one or more wireless technologies.  
See paragraph [0017]

Regarding claim 28:
The monitoring apparatus of claim 27, wherein the communication circuit is configured to wirelessly communicate the wear state of the carbon brush to a site monitor proximate to the electrical machine.  
See paragraphs [0044]-[0047] and [0054] which discloses the wear state monitor communicating with an evaluation unit 50 about the wear state of the carbon brush. 

Regarding claim 29:
The monitoring apparatus of claim 23, wherein the wear state monitor includes a temperature sensor.  
See paragraphs [0031 and 0060] which discloses a temperature sensor. . See also paragraph [0061] which discloses that all sensors can be combined with one another.  

Regarding claim 30:
The monitoring apparatus of claim 23, wherein the wear state monitor is configured to identify a characteristic of a vibration of the carbon brush.  
See paragraph [0028-0030 and 0057-0059] which discloses an oscillation sensor. . See also paragraph [0061] which discloses that all sensors can be combined with one another.  


Regarding claim 31:
A system for monitoring a wear state of a carbon brush of a brush holder assembly mounted on an electrical machine, the system comprising: 
See paragraph [0023] which discloses the detection of the wear of the sliding contact element. In paragraph [0043], Klaar discloses that the sliding contact member 10 is a carbon brush. As explained in paragraphs [0043-004] the carbon brush is arranged in a sliding contact receptacle 6 (brush holder assembly). As shown in Figure 1 the carbon brush is in contact with a slip-ring 12. 
a wear state monitor positionable within a coiled portion of a spring urging the carbon brush into engagement with a rotating component of the electrical machine; and 
See paragraph [0033] which discloses the spring is used to press the sliding contact element (carbon brush) against the slip-ring (12) (rotating component).  Klaar also discloses a plurality of different sensors within the coiled portion of the spring. For example, in paragraph [0061] Klaar discloses a spring force sensor which dtectes the spring force of the compression spring 32 in order to draw conclusions about the wear of the carbon brush.  In paragraph [0046], Klaar discloses of two relays with an electrical line routed between them. As the carbon brush wears, a magnet is moved in the direction of the slip-ring by the compression spring 22. As it moves and reaches the relays it emits a voltage pulse (see paragraph [0047]).  See also paragraph [0049].  Klaar discloses that all sensors may be combined with one another (paragraph [0061])
a site monitor configured to receive a signal from the wear state monitor indicative of a wear state of the carbon brush.  
See paragraph [0054] and figure 54 which discloses a site monitor (evaluation unit 50) with a receiving module 52B which receives the signal form the wear state monitor. 

Regarding claim 32:
The system of claim 31, wherein the wear state monitor is communicatively coupled to a sensor to obtain information about the wear state of the carbon brush.  
	See paragraph [0046-0047 and 0054]

Regarding claim 33:
The system of claim 31, wherein the site monitor is configured to receive the signal from the wear state monitor wirelessly.  
See paragraphs [0051 and 0054]

Regarding claim 34:
The system of claim 31, wherein the wear state monitor is configured to monitor a vibration of the carbon brush and the site monitor is configured to notify a user of excess vibration of the carbon brush.  
See paragraph [0028-0030 and 0057-0059] which discloses an oscillation sensor. See also paragraph [0061] which discloses that all sensors can be combined with one another.  

Regarding claim 35:
The system of claim 31, wherein the wear state monitor includes a temperature sensor and the site monitor is configured to notify a user of excess heating of the brush holder assembly.  
See paragraphs [0031 and 0060] which discloses a temperature sensor. See also paragraph [0061] which discloses that all sensors can be combined with one another.  

Regarding claim 41:
A brush holder assembly for monitoring a wear state of a carbon brush of an electrical machine, the brush holder assembly comprising: 
See paragraph [0023] which discloses the detection of the wear of the sliding contact element. In paragraph [0043], Klaar discloses that the sliding contact member 10 is a carbon brush. As explained in 
a carbon brush; 
See paragraph [0043] and figure 1 which discloses a carbon brush (10).
a spring associated with the carbon brush, 
Klaar discloses a spring (32) associated with the carbon brush. See paragraphs [0049 & 0061]
the spring applying a force to a top surface of the carbon brush to engage the carbon brush with a rotating component of the electrical machine; and
See paragraph [0033] which discloses the spring is used to press the sliding contact element (carbon brush) against the slip-ring (12) (rotating component). 
a wear state monitor positioned within a coiled portion of the spring.  
See paragraph [0033] which discloses the spring is used to press the sliding contact element (carbon brush) against the slip-ring (12) (rotating component).  Klaar also discloses a plurality of different sensors within the coiled portion of the spring. For example, in paragraph [0061] Klaar discloses a spring force sensor which detects the spring force of the compression spring 32 in order to draw conclusions about the wear of the carbon brush.  In paragraph [0046], Klaar discloses of two relays with an electrical line routed between them. As the carbon brush wears, a magnet is moved in the direction of the slip-ring by the compression spring 22. As it moves and reaches the relays it emits a voltage pulse (see paragraph [0047]).  See also paragraph [0049].  Klaar discloses that all sensors may be combined with one another (paragraph [0061])

Regarding claim 42:
The brush holder assembly of claim 41, wherein the wear state monitor includes a cylindrical body designed to be captured within the coiled portion of the spring.  
See Figure 1. The sensors are within a tube that is within the spring. They are also cylindrical in shape. 

Regarding claim 43:
The brush holder assembly of claim 41, wherein the wear state monitor includes a communication circuit, the communication circuit for communicating information about a wear state of the carbon brush.  
See paragraphs [0044]-[0047] and [0054] which discloses the wear state monitor communicating with an evaluation unit 50 about the wear state of the carbon brush. 

Regarding claim 44:
The brush holder assembly of claim 41, wherein the wear state monitor includes one or more environmental sensors, wherein the one or more environmental sensors includes a temperature sensor.  
See paragraphs [0031 and 0060] which discloses a temperature sensor. . See also paragraph [0061] which discloses that all sensors can be combined with one another.  

Regarding claim 45:
The brush holder assembly of claim 41, wherein the wear state monitor is configured to identify a characteristic of a vibration of the carbon brush.
See paragraph [0028-0030 and 0057-0059] which discloses an oscillation sensor. . See also paragraph [0061] which discloses that all sensors can be combined with one another.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 23-25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Scheucher US Patent 5,731,650 in view of Kimberlin US Patent  4,739,2089 or Woda US Patent 3,634,710.
Regarding claim 23:
A monitoring apparatus having a sensor for monitoring a wear state of a carbon brush of a brush holder assembly of an electrical machine, the monitoring apparatus comprising: 
Scheucher discloses a sensor which includes a flexible spring member. See col. 2, lines 20-28.  See also the abstract which discloses that a brush wear sensor detects the movement of a brush a predetermined distance inwardly which indicates excessive wear of the brush. See also col. 2, lines 39-47
a sensor attachable to a spring of the brush holder assembly, wherein the sensor is configured to move with the spring; and 
As discussed in col. 2, lines 20-28, the sensor includes a flexible spring member and therefore the sensor is attachable to the spring and is configured to move with the spring. See also Figure 1. 
a wear state monitor positionable within a coiled portion of the spring, wherein the wear state monitor is communicatively coupled to the sensor to obtain information about the wear state of the carbon brush based on movement of the spring.  
With reference to Figure 4 and 5, Scheucher discloses a lead 52 that connects to the plate which further connects to a pad 50. The lead 52 connects to a wear state circuit which is used to trigger a warning if excess wear is detected. See col. 4, lines 46-col. 5, line 6. The examiner notes that the spring support 37 is shown to traverse within the coiled portion of the spring. However, the examiner notes that the wear state monitor (which is made of the circuit and lead wire) is not specifically “within a coiled portion of the spring).  Although, the wear state monitor is communicatively coupled to the flexible spring sensor to obtain information about the wear state as explained in col. 4, line 46 – col. 5, line 6, the examiner notes that the wear state monitor is not within the coil. 
Nonetheless, the examiner notes that both Kimberlin and Woda discloses similar embodiments which discloses that it was known to include a device within the coiled portion of a spring. 
Kimberlin is directed to a brush wear detector and indicator for the brush elements contacting the rotating commutator or slip rings of a machine. See the abstract and figure 1. See shown in figure 4, a coiled spring pushes a brush 16. Within the coiled spring is a spool 60 (see col. 4, lines 19-43)( which includes a magnet 58 which together moves along with the spring as the brush wears down. Thus, as taught by Kimberlin, it was known to put elements which aid in determining the wear condition of a brush within the coiled portion of the spring. 23. See col. 3, line 64 – col. 4, line 18. 
Woda is likewise directed to the use of carbon brushes which is pushed by a coiled spring against a commutator or slip-ring. As shown in figures 3 and 4, a spool 11 is surrounded by spring 7.  Flexible cables pass through the spool/roller 11. See col. 2, lines 23-39.  Passing through the spool which is within the coiled portion of the spring, 
Threfore it would have been obvious to one of ordinary skill in the art to incorporate the wear state monitor within a coiled portion of the spring. The examiner notes that placing a wear state element within a coiled portion according to known methods (as described by either Woda or Kimberlin) would 

Regarding claim 24:
The monitoring apparatus of claim 23, wherein the wear state monitor includes a cylindrical body designed to be captured within the coiled portion of the spring.  
See Figures 5-7D of Kimberlin which shows that the wear stated monitor is cylindrical in shape. See also figure 1 of Woda which discloses that the wear state monitor is cylindrical in shape. 
Regarding claim 25:
The monitoring apparatus of claim 24, wherein the wear state monitor includes one or more ribs used to ensure the wear state monitor remains mounted within the coiled portion of the spring. 
 See Figure 7C and 7D which shows the ribs 61 which allows the monitor to remain mounted within the coiled portion of the spring. See col. 3, lines 64 – col. 4, line 18. 
See also Figure 4 of Woda which discloses the ribs on the spool which keeps the spring attached to the spool. 


Claims 36-40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klaar in view of Cauwenberghs US Patent Pub. 2014/0009142.
Regarding claim 36:
A method for monitoring a wear state of a carbon brush of a brush holder assembly mounted on an electrical machine, the method comprising: 
See paragraph [0023] which discloses the detection of the wear of the sliding contact element. In paragraph [0043], Klaar discloses that the sliding contact member 10 is a carbon brush. As explained in paragraphs [0043-004] the carbon brush is arranged in a sliding contact receptacle 6 (brush holder assembly). As shown in Figure 1 the carbon brush is in contact with a slip-ring 12. 
obtaining a signal from a sensor attached to a spring of the brush holder assembly, the spring urging the carbon brush into engagement with a rotating component of the electrical machine, 
See paragraph [0033] which discloses the spring is used to press the sliding contact element (carbon brush) against the slip-ring (12) (rotating component).  Klaar discloses of two relays with an electrical line routed between them. As the carbon brush wears, a magnet is moved in the direction of the slip-ring by the compression spring 22. As it moves and reaches the relays it emits a voltage pulse (see paragraph [0047]).  See also paragraph [0049].  The examiner notes that since the magnet (sensor) moves with the spring towards the slip-ring then it is attached to the spring. 
wherein the signal is proportional to linear movement of the carbon brush relative to a brush holder of the brush holder assembly surrounding the carbon brush; 
See paragraph [0033] which discloses the spring is used to press the sliding contact element (carbon brush) against the slip-ring (12) (rotating component).  See Figure 3  Klaar discloses of two relays with an electrical line routed between them. As the carbon brush wears, a magnet is moved in the direction of the slip-ring by the compression spring 22. As it moves and reaches the relays it emits a voltage pulse (see paragraph [0047]).  See also paragraph [0049].  
processing the signal with a wear state monitor positioned within the coiled portion of the spring to determine a wear state of the carbon brush; and 

communicating the wear state of the carbon brush to a site monitor in proximity to the electrical machine.  
See paragraph [0054] and figure 54 which discloses a site monitor (evaluation unit 50) with a receiving module 52B which receives the signal form the wear state monitor. The examiner notes that the electrical machine is the slip-ring machine and the brush holder mechanism of Klaar is mounted on the electrical machine. Thus, the evaluation monitor is in proximity to the electrical machine. See Figure 1. 
In the alternative, if the site monitor of Klaar is not considered in proximity to the electrical machine, the examiner notes that it would have been obvious to have an external site monitor. 
For example, Cauwenberhs discloses of an apparatus for monitoring brushes in a machine with a slip-ring or commutator. As explained in paragraph [0004], it is desirable to monitor the brushes continuously when in operation, in particular to measure not only the brush wear, but also other parameters such as temperature, estimated brush life, slip ring behavior and the like. See also paragraph [0029].  See also paragraph [0041] which discloses that the central unit may be local (i.e. close proximity) to the electrical machine. 
Therefore, it would have been obvious to one of ordinary skill in the art to have a site monitor as suggested by Klaar and as disclosed by Cauwenberhs so that a user can be informed of a condition of the electrical device such as the state of the brush, and/or alert, notify, schedule and /or advise maintenance in 

Regarding claim 37:
The method of claim 36, further comprising: displaying an indication of the wear state of the carbon brush on a display of the site monitor.  
As set forth above, Klaar discloses of a site monitor located in proximity to the slip-ring. However, Klaar does not disclose a display for indicting the wear state of the carbon brush. The examiner notes, however, that it was known for signals to be sent to a display that is associated with a wear state of a carbon brush. 
As set forth above, Cauwenberhs discloses of an apparatus for monitoring brushes in a machine with a slip-ring or commutator. As explained in paragraph [0004], it is desirable to monitor the brushers continuously when in operation, in particular to measure not only the brush wear, but also other parameters such as temperature, estimated brush life, slip ring behavior and the like. See also paragraph [0029].
Therefore, it would have been obvious to one of ordinary skill in the art to display an indication of the wear state of the carbon brush. As set forth above, Cauwenherhs, a user can be informed of a condition of the electrical device such as the state of the brush, and/or alert, notify, schedule and /or advise maintenance in response to the determined condition of the brush or other component of the electrical device See paragraph [0029] of Cauwenberhs. 

Regarding claim 38:
The method of claim 36, further comprising: displaying a predicted life expectancy of the carbon brush on a display of the site monitor.  
As set forth above, Cauwenberhs discloses of an apparatus for monitoring brushes in a machine with a slip-ring or commutator. As explained in paragraph [0004], it is desirable to monitor the brushers , estimated brush life, slip ring behavior and the like. See also paragraph [0029].
Therefore, it would have been obvious to one of ordinary skill in the art to display an indication of the wear state of the carbon brush. As set forth above, Cauwenherhs, a user can be informed of a condition of the electrical device such as the state of the brush, and/or alert, notify, schedule and /or advise maintenance in response to the determined condition of the brush or other component of the electrical device See paragraph [0029] of Cauwenberhs. 

Regarding claim 39:
The method of claim 36, wherein the signal varies based on movement of the sensor with the spring. 
See paragraph [0047]

Regarding claim 40:
The method of claim 36, further comprising: monitoring a vibration of the carbon brush with the wear state monitor.  
See paragraph [0028-0030 and 0057-0059] which discloses an oscillation sensor.

Allowable Subject Matter
Claims 1-22 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ovidio Escalante whose telephone number is (571)272-7537. The examiner can normally be reached on Monday to Friday - 6:00 AM to 2:30 PM. 

/Ovidio Escalante/
Ovidio Escalante
Reexamination Specialist
Central Reexamination Unit - Art Unit 3992
(571) 272-7537


/MAJID A BANANKHAH/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        /M.F/Supervisory Patent Examiner, Art Unit 3992